DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-18, 22-23, 25-30 are pending. New claims 29-30 are acknowledged. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-18, 22-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1 and 29 recite …wherein the semiconductor metal oxide materials and composites thereof can interact directly with the monomers, oligomers, or polymers… Applicant cites support can be found at [003] [0072] [0018] and [0054] of WO 2019/216961. However, the Examiner cannot find specific support for this amendment. While [0054] of WO 2019/216961 discusses supportive molecular structures can interact with semiconductor metal oxide materials and ethylenically unsaturated materials such as monomers, oligomers and prepolymers for more efficient curing reactions, this does not support the amendment of claims 1 and 29 above. Specifically, a support material is not recited in claims 1 or 29, nor the semiconductor metal oxide materials and composites thereof that interact directly with the monomers, oligomers, or polymers. The Examiner is unable to find support for the amendment above. 
Claims 2-28, 30 are subsumed by this rejection because of their dependence. 
Appropriate correction and/or clarification is required. 


Claim Rejections - 35 USC § 102


Claims 1-3, 7, 9-18, 22-23, 25-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhn et al. (WO 2011/116972).
Regarding claim 1: Kun is directed to a composition that can be cured by actinic radiation (p. 11 lol. 8-11). 
Polymerizable components of an epoxy acrylate oligomer (equivalent to an ethylenically unsaturated prepolymer) and a monomer of dimethylolpropanetetraacrylate are disclosed in the working example at p. 14 ll. 5-23.
The inventive photoinitiators are metal oxide composites (Figure 1 and p. 6 ll. 1-9 Kuhn) and can be used polymeric or composition that can be polymerized or hardened by actinic radiation (p. 11 ll. 8-11 Kuhn). 
The photoinitiators of Kuhn are a semiconductor metal oxide when in the presence of the polymerizable component and when exposed to a reaction starting dose of actinic radiation, creates a free radical polymerization reaction pathway in the polymerizable, ethylenically unsaturated component, the creation of the pathway being solely attributable to the metal oxide, and without loss of the semiconductor metal oxide during the photopolymerization process. See Figure 2 of Kuhn. 

Regarding claim 2: Suitable semiconducting metal oxides include ZnO, Ti02, and Fe2O3 (p. 6 Kuhn). 
Regarding claim 3: The composites of Kuhn contain the metal oxide that is surface modified with an initiation free radical precursor (p. 5 ll. 21-23 Kuhn) (equivalent to photoactive substances that are capable of responding to light or electromagnetic radiation). 
Regarding claim 7: Polymerizable components of a monomer of dimethylolpropanetetraacrylate are disclosed in the working example at p. 14 ll. 5-23. (equivalent to a multifunctional ethylenically unsaturated monomer). 
Regarding claim 9: Polymerizable components of an epoxy acrylate oligomer (equivalent to an ethylenically unsaturated prepolymer) is disclosed in the working example at p. 14 ll. 5-23.
Regarding claim 10: Polymerizable components of an epoxy acrylate oligomer (equivalent to an ethylenically unsaturated prepolymer) and a monomer of dimethylolpropanetetraacrylate are disclosed in the working example at p. 14 ll. 5-23.
Regarding claim 11: Polymerizable components of an epoxy acrylate oligomer in the working example at p. 14 ll. 5-23.
Regarding claim 12: The compositions are used for a printing ink. See the Example at p. 16 ll. 26-32. 
Regarding claims 13-14: A pigment is disclosed in the working examples (p. 16 Section 4.3). 
Regarding claim 15: The amount of semiconductor metal oxide material is present in an amount of 1-20% by weight, preferably 1-10 wt% (p. 12 ll. 1-5 Kuhn).
Regarding claim 16: The photosemiconductor is attached to a photoinitiator (see claim 1 of Kuhn).  
Regarding claim 17: The amount of semiconductor metal oxide material is present in an amount of 1-20% by weight, preferably 1-10 wt% (p. 12 ll. 1-5 Kuhn). 
Regarding claim 18: A photoinitiator of 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)-butanone-1 is not disclosed by Kuhn.
Regarding claim 22: An ink composition is disclosed at p. 16 Section 4.3. 
Regarding claim 23: A method of improving the cure (p. 15 ll. 12-18) in an actinic radiation curable composition comprising the step of providing a printed substrate and curing the printed substrate with actinic radiation is disclosed at p. 16 section 4.3 to p. 17 section 4.5. 
Regarding claim 25: The photosemiconductor is attached to a photoinitiator (see claim 1 of Kuhn). 
Regarding claim 26: A printed article is disclosed. See claim 17 of Kuhn.
Regarding claim 27: A paper or PVC plastic substrate is disclosed in the working examples (p. 17 ll. 6-10). 
Regarding claim 28: Suitable substrates include paper strips used in the working examples (p. 17 section 4.4). As evidenced by Gabrielsen (US 2008/0092488) at [0007] which clarifies that paper strips are equivalent to a packaging article. 




Claim Rejections - 35 USC § 103

Claims 1-4, 7-19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bowman et al. (US 2013/108798).
Regarding claim 1: Bowman is directed to a composition curable by exposure to actinic radiation comprising a polymerizable component selected from an ethylenically unsaturated monomer, an ethylenically unsaturated prepolymer, and combinations thereof ([0022]). The composition contains a photoinitiator ([0033] Bowman), although a semiconductor metal oxide material optionally present as a composite comprising the semiconductor metal oxide photocatalytic material and another composite forming material is not mentioned. 
Kuhn is directed to a photo initiators for free radical polymerization. Kuhn teaches customary photoinitiators for printing inks, coatings and adhesives include (lrgacure 651, Darocur 1173 or isopropylthixanthone, which are toxic to humans (p. 3 Kuhn). 
The inventive photoinitiators are metal oxide composites (Figure 1 and p. 6 ll. 1-9 Kuhn) and can be used polymeric or composition that can be polymerized or hardened by actinic radiation (p. 11 ll. 8-11 Kuhn). 
Selection of the photoinitiators of Kuhn as the photoinitiators of choice in Bowman results in a semiconductor metal oxide when in the presence of the 
One skilled in the art would have been motivated to have selected the photoinitiators of Kuhn as the photoinitiators of choice in Bowman for increased distribution and a more homogeneous polymerization (p. 9 ll. 27-33 Kuhn), and can be used in the same manner as conventional photoinitiators, wherein the inventive photoinitiators cannot contaminate the environment (p. 10-11 Kuhn). 
Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected the photoinitiators of Kuhn as the photoinitiators of choice in Bowman to arrive at claim 1 of the present invention. 
The semiconductor metal oxide metal oxide materials and composites thereof can interact directly with the monomers, oligomers, or polymers. Specifically, the broadest interpretation of semiconductor metal oxide metal oxide materials and composites thereof include the phot initiator metal oxide composites of Kuhn, which interact with the monomers, oligomers, or polymers by the generation of free radicals and creation of a free radical polymerization pathway as claimed. Further, the free radical -COOR is part of the semiconductor metal oxide composite, as illustrated in Fig. 
Regarding claim 2: Suitable semiconducting metal oxides include ZnO, Ti02, and Fe2O3 (p. 6 Kuhn). 
Regarding claim 3: The composites of Kuhn contain the metal oxide that is surface modified with an initiation free radical precursor (p. 5 ll. 21-23 Kuhn) (equivalent to photoactive substances that are capable of responding to light or electromagnetic radiation). 
Regarding claim 4: Suitable pigments include carbon black (see claim 7 Bowman). 
Regarding claim 7: Suitable ethylenically unsaturated monomers include monofunctional ethyenically unsaturated monomers ([0023]) and dipropylene glycol diacrylate ([0053]) (equivalent to a multifunctional ethylenically unsaturated monomer).
Regarding claim 8: The polyene including ethylenically unsaturated polymerizable component is present in an amount of 80-98 % by weight. 
Regarding claim 9: Suitable acrylates include polymers that include acrylate functional groups that are further polymerizable ([0023] Bowman) (equivalent to an ethylenically unsaturated prepolymer). 
Regarding claim 10: A prepolymer and an ethnically unsaturated monomer are disclosed in the working examples. In particular, a urethane polyacrylate was made in 
Regarding claim 11: The polymerizable component can comprise an epoxy resin (meth)acrylates, polyester (meth)acrylates, polyether (meth)acrylates, polyurethane (meth)acrylates ([0023] Bowman). Given that urethanes are either aliphatic or aromatic urethane acrylate, the polyurethane (meth)acrylates disclosed by Bowman must be either aliphatic or aromatic. 
Regarding claim 12: The compositions are used as a coating. (abstract Bowman).
Regarding claims 13-14: A coloring pigment is added (abstract Bowman).
Regarding claim 15: The amount of semiconductor metal oxide material is present in an amount of 1-20% by weight, preferably 1-10 wt% (p. 12 ll. 1-5 Kuhn). 
Regarding claim 16: Many photoinitiators are disclosed (p. 6 ll. 1-9 Kuhn). While a combination of two photoinitiators is not specifically addressed, case law has established that it is prima facie obvious to Obvious To Try" – Choosing From a Finite Number of Identified, Predictable Solutions, With a Reasonable Expectation of Success. See MPEP 2143, rationale (E). In the present case, a finite number of photosemiconductors including metal oxides are disclosed such that selection of two is clearly a finite number of options. Hence, selection of an additional photoinitiator would have been obvious to one skilled in the art. 
Regarding claim 17: The amount of semiconductor metal oxide material is present in an amount of 1-20% by weight, preferably 1-10 wt% (p. 12 ll. 1-5 Kuhn). 
Regarding claim 18: A photoinitiator of 2-benzyl-2-dimethylamino-1-(4-morpholinophenyl)-butanone-1 is not disclosed by neither Bowman nor Kuhn.
Regarding claim 19: The compositions are used as a coating. (abstract Bowman).
Regarding claim 22: The compositions are used as a coating. (abstract Bowman).

Claims 5-6, 29-30 are free of the art. 


Response to Arguments

Applicant's arguments filed 5/4/2021 (herein “Remarks”) have been fully considered but they are not persuasive. 

	Applicant argues (p. 14 Remarks) Kuhn is directed to semiconductor metal oxides that are attached to an initiation free radical precursor which fragments to provide free radical species that starts the polymerization reaction. Kuhn at p. 3 ll 25-30. 
	This argument is not found persuasive since the free radical precursor is part of the metal oxide composite in Kuhn which then starts the polymerization reaction. In 

	Applicant argues (p. 14-15 Remarks) the initiation free radical precursor of Kuhn is a reactive species that transforms into a neutral free radical. P. 8 ll. 5-25 provides a list of suitable species, which are very different from the composite forming materials of the present invention. 
	This argument is not found persuasive since it is well settled that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim, to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." MPEP 2111. In the present case, the claims as drafted do not exclude the composition of Kuhn.


	Applicant argues (p. 15-16 Remarks) nothing in Bowman remedies the deficiencies in the rejection.
	This rejection is maintained for the same reasons above regarding Kuhn. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Contact Information


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/ROBERT T BUTCHER/Primary Examiner, Art Unit 1768